Order entered November 25, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00504-CV

                          IN THE INTEREST OF J.D.H., A CHILD

                      On Appeal from the 199th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 199-56446-2010

                                           ORDER
       We GRANT appellee’s November 21, 2014 second motion for an extension of time to

file a brief. Appellee shall file her brief by DECEMBER 30, 2014. We caution appellee that no

further extension of time will be granted absent extraordinary circumstances.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE